On Rehearing.
Per Curiam.
Even though the policy was payable eo nomine to the executor or administrator of the assured, the proceeds were not a part of the estate of the assured for the payment of debts or for distribution, by the administrator or executor, and the widow and children of the assured take the proceeds pursuant to the statute not as heirs or distributees, but as “strangers;” Pace. v. Pace, 19 Fla. 438, therefore under the law it is not the duty of the administratrix to collect the proceeds as the representative of the decedent’s estate, and the sureties on her statutory bond “conditioned to faithfully perform all her duties as such administratrix according to law,” are not liable for a misappropriation of such proceeds by the administratrix whatever may be the liability of the administratrix personally or as special trustee to account for proceeds collected. 18 Cyc. 1254, 1259; Morris v. Morris, 9 Heisk (Tenn.) 814; Nickals v. Stanley, 146 Cal. 724, 81 Pac. Rep. 117.
Rehearing denied.